DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 05/12/2021 and Applicant’s request for reconsideration of application 12/313740 filed 05/12/2021.
Claims 18-29 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 18-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of insurance claims processing without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 18 and all claims which depend from it are directed toward an apparatus, independent claim 26 and all claims which depend from it are directed toward a method, and independent claim 22 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 18 comprises inter alia the functions or steps of “processing the claim data received from the claimant via a user using a predictive model to generate risk prediction output data for the claimed loss event, wherein the risk prediction output data represents a relative risk of the claimed loss event being fraudulent or erroneous;
processing the risk prediction output data using a risk assessment rules-based data model to assign a risk assessment value to the claimed loss event;
identifying a total confidence level value based at least in part on the risk assessment value assigned to the claimed loss event, wherein the total confidence level value represents a requirement to verify the claimed loss event;
modifying the total confidence level value by processing the data received from the claimant using a total confidence level rules-based data model;
selecting, based at least in part on the total confidence level value, one or more corroborating data sources, wherein each corroborating data source of the one or more corroborating data sources is associated with a confidence level value representing a level of confidence in the corroborating data source verifying the claimed loss event; and
conducting one or more verification iterations, wherein each verification iteration comprises:
querying one of the one or more corroborating data sources to determine whether content data for the corroborating data source matches the claim data provided by the claimant for the claimed loss event;
responsive to the content data for the corroborating data source matching the claim data provided by the claimant for the claimed loss event:
adding the confidence level value for the corroborating data source to an accumulated verification value for the claimed loss event;
determining whether the accumulated verification value is equal to or greater than the total confidence level value;
responsive to the accumulated verification value not being equal to or greater than the total confidence level value:
determining whether another corroborating data source exists for the one or more corroborating data sources; and
responsive to another corroborating secondary data source existing, performing another verification iteration; and responsive to the accumulated verification value being equal to or greater than the total confidence level value, performing one or more operations to process the claim data for claimed loss event”. 

Claim 22 comprises inter alia the functions or steps of “processing the claim data received from the claimant via a user using a predictive model to generate risk prediction output data for the claimed loss event, wherein the risk prediction output data represents a relative risk of the claimed loss event being fraudulent or erroneous;
processing the risk prediction output data using a risk assessment rules-based data model to assign a risk assessment value to the claimed loss event;
identifying a total confidence level value based at least in part on the risk assessment value assigned to the claimed loss event, wherein the total confidence level value represents a requirement to verify the claimed loss event;
modifying the total confidence level value by processing the data received from the claimant using a total confidence level rules-based data model;
selecting, based at least in part on the total confidence level value, one or more corroborating data sources, wherein each corroborating data source of the one or more corroborating data sources is associated with a confidence level value representing a level of confidence in the corroborating data source verifying the claimed loss event; and
conducting one or more verification iterations, wherein each verification iteration comprises:
querying one of the one or more corroborating data sources to determine whether content data for the corroborating data source matches the claim data provided by the claimant for the claimed loss event;
responsive to the content data for the corroborating data source matching the claim data provided by the claimant for the claimed loss event:
adding the confidence level value for the corroborating data source to an accumulated verification value for the claimed loss event;
determining whether the accumulated verification value is equal to or greater than the total confidence level value;
responsive to the accumulated verification value not being equal to or greater than the total confidence level value:
determining whether another corroborating data source exists for the one or more corroborating data sources; and
responsive to another corroborating secondary data source existing, performing another verification iteration; and
responsive to the accumulated verification value being equal to or greater than the total confidence level value, performing one or more operations to process the claim data for claimed loss event”.

Claim 26 comprises inter alia the functions or steps of “processing the claim data received from the claimant via a user using a predictive model to generate risk prediction output data for the claimed loss event, wherein the risk prediction output data represents a relative risk of the claimed loss event being fraudulent or erroneous;
processing the risk prediction output data using a risk assessment rules-based data model to assign a risk assessment value to the claimed loss event;
identifying a total confidence level value based at least in part on the risk assessment value assigned to the claimed loss event, wherein the total confidence level value represents a requirement to verify the claimed loss event;
modifying the total confidence level value by processing the data received from the claimant using a total confidence level rules-based data model;
selecting, based at least in part on the total confidence level value, one or more corroborating data sources, wherein each corroborating data source of the one or more corroborating data sources is associated with a confidence level value representing a level of confidence in the corroborating data source verifying the claimed loss event; and
conducting one or more verification iterations, wherein each verification iteration comprises:
querying one of the one or more corroborating data sources to determine whether content data for the corroborating data source matches the claim data provided by the claimant for the claimed loss event;
responsive to the content data for the corroborating data source matching the claim data provided by the claimant for the claimed loss event:
adding the confidence level value for the corroborating data source to an accumulated verification value for the claimed loss event;
determining whether the accumulated verification value is equal to or greater than the total confidence level value;
responsive to the accumulated verification value not being equal to or greater than the total confidence level value:
determining whether another corroborating data source exists for the one or more corroborating data sources; and
responsive to another corroborating secondary data source existing, performing another verification iteration; and
responsive to the accumulated verification value being equal to or greater than the total confidence level value, performing one or more operations to process the claim data for claimed loss event”.

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Insurance claims processing is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving (including the user interface), storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additionally elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [pages 12-13]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 19-21, 23-25, and 27-29, these claims recite limitations that further define the same abstract idea noted in independent claims. Therefore, they are considered patent ineligible for the reasons given above.

Claim Interpretation - Intended Use or Intended Results
In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted as broadly as their terms reasonably allow. See MPEP § 2111.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988
F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Pruter, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969). See MPEP § 2111.

All claim limitations have been considered. Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art. The following language is interpreted as not further limiting the scope of the claimed invention. See MPEP 2106 II C.
Language in a method claim that states only the intended use or intended result, but the expression does not result in a manipulative difference in the steps of the claim. Language in a system claim that states only the intended use or intended result, but does not result in a structural difference between the claimed invention and the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim. Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Interpretation – Preamble
According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588,591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Interpretation – “Adapted to”, “Adapted for” “Capable of”, “Sufficient to”, “FOR” doing something, “TO do something”
Claim limitations that employ phrases of the type “Adapted to”, “Adapted for” “Capable of”, “Sufficient to” are typical of claim limitations which may not distinguish over prior art according to the principle.  It has been held that the recitation that an element is “adapted to” perform or is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. Additionally, claims which use the phrases of the type “FOR” doing something or “TO” do something does not positively recited that the functional limit is actually performed or has been performed, but only that function may occur (future tense). [see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation and 2111.04 ]. The claims are replete with statements of intended use. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

Examiner Response to Applicant’s Remarks Concerning Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. Regarding applicant’s argument that “this claim recites a system having several meaningful features that apply, rely on, or use the judicial exception (as alleged in the office action as insurance claims processing) in a meaningful way” the examiner disagrees. The claim limits recite abstract ideas such as a predictive model and risk assessment which are merely applied to a specific technological environment. The collaborative data sources (not specified in the claims) are merely used to collect data and are claimed and described at a high level of generality. 
With regard to applicant's argument directed toward Classen, the application in the Classen made an improvement to an underlying technology, whereas, the present application used a generic technology and computer to implement an abstract idea. Thus, Classen is readily distinguishable from the present claims.
As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-E submitted 03/07/2011 used as prior art in the office action submitted 03/07/2011.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
06/05/2021